Case 3:20-mj-02206-LS Document1 Filed 04/14/20 Page 1 of 2

FILED.

 
 
 

 

APR 1 4 2020
AO 91 (Rev. 11/11) Criminal Complaint CLERK, U.S. DIS RICT COURT
ae EXAS
UNITED STATES DISTRICT COURT Y CLERK

for the

Western District of Texas

Case No. tf: 70- M | Aly LO (y LD

United States of America
Vv.

Gabriel Antonio BARRON

 

Defendantts)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of April 9, 2020 in the county of El Paso in the
Western District of Texas , the defendant(s) violated:
Cade Section Offense Description

Title 21 U.S.C. § 952 (a) Unlawfully imported into the customs territory of the United States from any
place outside thereof (i.e. the Republic of Mexico), approximately 2.34
kilograms (gross weight) of Cocaine, a Schedule I! controlled substance.

This criminal complaint is based on these facts:

See Attached Affidavit.

a Continued on the attached sheet.

Complainant's signature

Sergio A. Lopez, Special Agent
Printed name and title

Sworn to before me and signed in my presence.

  

 

 

Judge's signature

City and state: El Paso, Texas Leon Schydlower, U.S. Magistrate Judge
Printed name and title

 

Oath Telephonically Swom
Fed.R.Grim.P, 4,1(b)(2)(A)

 
Case 3:20-mj-02206-LS Document1 Filed 04/14/20 Page 2 of 2

BARRON, Gabriel

On April 9, 2020, at approximately 1036 hours, Gabriel BARRON applied for entry into the United States
(U.S.) from Ciudad Juarez, Mexico, via the Paso Del Norte (PDN) Port of Entry (POE) in El Paso, TX. PON is
located within the Western District of Texas, BARRON was the driver and sole occupant of a white
Nissan Juke bearing Texas License Plate LFT 8448. Customs and Border Protection Officer (CBPO) Louis
Stockley was conducting primary inspections, at vehicle primary lane two (2), when he encountered
BARRON. CBPO Stockley obtained a binding negative declaration from BARRON.

* BARRON stated he was visiting family in Juarez and returning home to El Paso, TX.
¢ BARRON stated he had been cleaning his yard and had put trash in his trunk.

Canine Enforcement Officer (CEO) Ricardo Molina was conducting pre-primary enforcement operations
. when his assigned Narcotic and Human Detector Dog (NHDD) “Daisy” (#170619) alerted to the area
under the rear of the Nissan Juke. CEO Molina informed CBPO Stockley, who then referred the Nissan
Juke to secondary inspection. CBPO Jaime Cisneros was assigned to secondary inspection when he
encountered BARRON. CBPO Cisneros obtained a binding negative declaration from BARRON.

* BARRON stated he was not transporting anything from Mexico and was traveling to El Paso, to
work. BARRON stated he was responsible for all items inside the vehicle.

* BARRON stated he was the vehicle owner, there had not been any recent repairs and he had not
stopped anywhere between his home in Juarez and the POE.

A search of the Nissan Juke resulted in the discovery of a single bundle hidden in the undercarriage of
the Juke, inside the charcoal cannister. The bundles were tested using Reagent Test Kit 904, which
resulted positive for the characteristics of Cocaine. The gross total weight of the bundle was 2.34 kg.

Homeland Security Investigations (HSI) Special Agents (SA) Sergio A. Lopez and Armando Coello
responded to investigate. SA Lopez then read BARRON his Miranda warnings utilizing ICE Form 73-025,
Miranda warnings, in the Spanish language. BARRON reviewed the form and advised he understood his
rights then agreed to make a statement without an attorney present. The below is a summary of the
interview. It is not intended to be a verbatim account and does not memorialize all statements made
during the interview.

¢ BARRON stated he had been hired by a person in Juarez to smuggle what he believed to be a
package containing a controiled substance into the U.S. BARRON was to deliver the package to a
person in El Paso.

° BARRON stated he had smuggled similar packages Into the U.S. on previous occasions. BARRON
stated he had been pald approximately $1,000 USD on each occasion. BARRON stated he was to
be paid the same amount for smuggling the package which was found in his vehicle.

The United States Attorney’s Office for the Western District of Texas was contacted, prosecution was
accepted for violations of 21 USC 952 (Importation of Controlled Substances) and BARRON was
transported to the El Paso County Detention Facility (EPCDF).

Because this affidavit is being submitted for the limited purpose of establishing probable cause, as set
forth herein, | have not included every fact known to me concerning this investigation.
